FILED
                              NOT FOR PUBLICATION                            DEC 11 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


NERISSA PADILLA HANICK,                           No. 12-72630

               Petitioner,                        Agency No. A096-817-509

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Nerissa Padilla Hanick, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Avagyan v.

Holder, 646 F.3d 672, 674 (9th Cir. 2011), and we deny the petition for review.

       The BIA did not abuse its discretion in denying Hanick’s motion to reopen

where she failed to demonstrate her additional evidence was previously

unavailable. See 8 C.F.R. § 1003.2(c)(1); Bhasin v. Gonzales, 423 F.3d 977, 984

(9th Cir. 2005).

       In her opening brief, Hanick fails to raise, and therefore has waived, any

challenge to the BIA’s denial of her motion to reconsider as untimely. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (a petitioner waives an

issue by failing to raise it in the opening brief).

       Hanick’s remaining contentions are unavailing.

       PETITION FOR REVIEW DENIED.




                                             2                                 12-72630